COLLETT, J.
The law provides (22 O. L. 400) for the service of the scire facias, in the same way summonses are served. The summons before a justice is required to be served iat least three days before the time fixed for trial; ib. 393. The service, therefore, in this case, was not good, and as the proceedings were ex parte, nothing has been waived.
The judgment of the Court of Common Pleas, affirming that of the justice of the peace, is reversed, with costs; and, as the Court of Common Pleas should have rendered a judgment, reversing the justice’s judgment, that judgment under our statute is now rendered here; 29 O. L. 77.